Citation Nr: 0800004	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
August 2002.

A hearing was scheduled before the Board in June 2007, but 
was subsequently cancelled by the veteran in June 2007.

In a December 2007 brief, the veteran's representative raised 
the issue of a left foot disability and this issue is 
referred back to the RO for appropriate action.


FINDING OF FACT

The pulmonary function testing addressing the service-
connected asbestosis revealed forced expiratory volume to 
forced vital capacity (FEV-1/FVC) to be 80 percent of 
predicted value.  The private pulmonary function testing 
revealed forced vital capacity (FVC) to be 96 percent of 
predicted value, and the diffusion capacity of the lung for 
carbonmonoxide by the single breath method (DLCO) to be 86 
percent of predicted value.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.97, Diagnostic 
Code 6833 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) , 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2001.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this appeal 
that address the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Asbestosis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The veteran's asbestosis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  This code section 
concerns interstitial lung disease disorders.  

A 10 percent rating is assigned where pulmonary function 
testing reveals that FVC is 75 to 80 percent of predicted 
value or where the DLCO is 66 to 80 percent of predicted 
value.

A 30 percent rating is warranted where FVC is 65 to 74 
percent of predicted value or; DLCO is 56 to 65 percent of 
predicted value.

A 60 percent rating is warranted for disability manifested by 
FVC of 50 to 64 percent of predicted value; or DLCO of 40 to 
55 percent of predicted value; or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

Under the rating criteria, a 100 percent rating is warranted 
for disability manifested by an FVC less than 50 percent of 
predicted value; or DLCO less than 40 percent of predicted 
value; or maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation); 
or cor pulmonale or pulmonary hypertension; or requires 
outpatient oxygen therapy.

In August 2002, the veteran was granted service connection 
for asbestosis.  The RO assigned a 0 percent rating, 
effective from June 2001 under Diagnostic Code 6833.  The 
rating was increased to 10 percent in December 2006.

In a February 2006 VA examination, the pulmonary function 
testing showed the FEV-1/ FVC to be 80 percent of predicted 
value.  The veteran told the examiner that his chest x-ray 
showed extensive pleural plaquing.  He also told the examiner 
that he used Advair in the wintertime and that he was 
sensitive to the cold, which created a cough productive of 
phlegm.  The examiner noted that the veteran can walk 
unimpeded from a pulmonary standpoint.  The pulmonary 
function test results revealed asbestosis with essentially 
normal pulmonary function and that the veteran's sensitivity 
to cold was not asbestosis related.  The examiner also noted 
that the lungs were clear, that there was no cyanosis or 
clubbing edema, and that the respiratory rate was 12.  

An April 2006 pulmonary function test from a private medical 
facility, Pulmonary and Sleep Physicians of South Jersey, 
P.A., showed the FVC to be 96 percent of predicted value, and 
the DLCO to be 86 percent of predicted value. 

In a November 2006 VA examination, the pulmonary function 
testing showed the FEV-1/FVC to be 80 percent of predicted 
value.  The examiner noted that there was no interval change 
in the veteran's clinical status since the February 2006 
exam. The examiner also noted that a March 2006 CT scan 
showed a 4 mm nodule in the left lower lobe that was stable 
since 2002 and a 3 mm nodule in the right upper lobe, which 
may have been present since 2002.  The examiner mentioned 
that the CT scan showed no interstitial disease, but 
demonstrated pleural thickening consistent with asbestosis.  
The exam revealed the following: pulse oximetry of 98 
percent, respiratory rate of 12, no neck vein distension, and 
a few crackles in the lungs.  The exam also showed that P2 
was not accentuated; and that, there was no right ventricular 
heave, cyanosis, clubbing, or edema.  The examiner concluded 
that the small nodules were likely of no clinical 
significance.

In sum, the pulmonary function testing addressing the 
service-connected asbestosis revealed the FEV-1/FVC to be 80 
percent of predicted value.  The private pulmonary function 
testing revealed the FVC to be 96 percent of predicted value, 
and the DLCO to be 86 percent of predicted value.  Given that 
the pulmonary function testing results fall with in the 10 
percent schedular criteria, a higher rating in excess of 10 
percent for service-connected asbestosis is not warranted.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for the service-connected asbestosis, 
and this claim must be denied.  38 C.F.R. § 4.7.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected asbestosis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


